Mr. JUSTICE RECHENMACHER, dissenting: I must dissent. The resolution of a custody dispute is without doubt among the most difficult of all matters which come before the courts. I recognize that in reviewing the judgment of a trial court we must give due weight and consideration to the fact that the trial court had the opportunity of observing and evaluating the witnesses. However, in this case, a review of the testimony convinces me that the award of Marian’s custody to the appellee was contrary to the weight of the evidence and was not in the girl’s best interest. The appellee and his adopted daughter, Marian, were never close and appellee’s wife is an absolute stranger to the girl. In fact, at the time of the hearing she had been married to appellee only 2 weeks, had never had any children of her own, had never seen Marian prior to the hearing, and appellee testified that the plan was for her (appellee’s present wife) to take over the care of his natural child, Dawn, as well as Marian. The best interest of the child is the standard, and it is not necessary that the natural parent be found unfit or be found to have legally forfeited his right to custody if it is in the best interest of the child that he or she be placed in the custody of someone other than the natural parent. (See Giacopelli v. The Florence Crittenton Home (1959), 16 Ill.2d 556.) If this standard applies to a natural parent it certainly should apply to the appellee who is an adoptive parent. The child has been living with and in the home of the maternal grandparents since August of 1970. She went there first with her mother, after her mother and the appellee separated, and she remained with the maternal grandparents after the mother was killed in June of 1972. It is undisputed that the child is well-adjusted and happy in the grandparents’ home. Also, it is undisputed that the grandparents are fit and proper persons to have the custody of a child; there is no testimony whatever to the contrary. There is considerable testimony to the effect that the appellee beat the child and that the child fears him. There is also testimony by Dr. Kesert, a neurological psychiatrist, that he examined Marian Lutz and that in his opinion the child was happy in the home of the appellants (grandparents), that she was afraid of the appellee, and that it would be very traumatic psychologically for her to be taken from the home of the grandparents at this time. Considering all of these circumstances I am of the opinion that it was against the manifest weight of the evidence and was not in keeping with the child’s best interest to remove her from a happy, stable and wholesome environment for the apparent primary purpose of placing her with her adoptive (not natural) father. I would reverse the judgment of the trial court.